        Case 1:19-cv-05058-JPB Document 22 Filed 06/02/20 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

Smokeware.net, LLC

      Plaintiff,

v.                                           Civil Action No. 1:19-cv-05058-JPB

Premier Specialty Brands, LLC,

      Defendant.


                      NOTICE OF LEAVE OF ABSENCE

      Eileen H. Rumfelt respectfully notifies this Court that she will be on leave

and away from the in-person practice of law July 1, 2020 through and including

July 31, 2020 for child care and family vacation.

      Respectfully submitted, this 2nd day of June, 2020.

                                      MILLER & MARTIN PLLC

                                      By:    /s/ Eileen H. Rumfelt
                                            Eileen H. Rumfelt
                                            Georgia Bar No. 040608
                                      William P. Eiselstein
                                      Georgia Bar No. 242798
                                      Charles Forlidas
                                      Georgia Bar No. 269398
                                      1180 West Peachtree Street NW, Suite 2100
                                      Atlanta, Georgia 30309
                                      Phone: (404) 962-6100
                                      Fax: (404) 962-6300
Case 1:19-cv-05058-JPB Document 22 Filed 06/02/20 Page 2 of 3




                           eileen.rumfelt@millermartin.com
                           billy.eiselstein@millermartin.com
                           charles.forlidas@millermartin.com

                           Counsel for Premier Specialty Brands, LLC




                            -2-
        Case 1:19-cv-05058-JPB Document 22 Filed 06/02/20 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on June 2, 2020, a copy of the foregoing was

filed electronically. Notice of this filing will be sent by operation of the Court’s

electronic filing system to all parties indicated on the electronic filing receipt. All

other parties will be served by regular U.S. Mail and/or facsimile. Parties may

access this filing through the Court’s electronic filing system.


                                        By:    /s/ Eileen H. Rumfelt
                                               Eileen H. Rumfelt
                                               Georgia Bar No. 040608




                                         -3-
